DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15, 18, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and corresponding limitations in claims 8, 15, and 25), the limitations “transmits a first ultrasound wave to a target region and receives a first ultrasonic echo and obtains a first set of three-dimensional ultrasonic image data corresponding to the target region based on the first ultrasonic echo”, and “transmits, with varying positions and varying directions, a second ultrasound wave to the target region to obtain a target section image similar to at least one section image of the first three-dimensional ultrasonic image data, and then collects, at a second time and at same position and direction as those used for obtaining the target section image” renders the claim indefinite.  

Thus, a first wave is transmitted, a first ultrasonic echo is received, and a first set of 3D data corresponding to the target region is obtained.
The claim then sets forth “transmits, with varying positions and varying directions, a second ultrasound wave to the target region to obtain a target section image similar to at least one section image of the first three-dimensional ultrasonic image data, and then collects, at a second time and at same position and direction as those used for obtaining the target section image”.
It is unclear how the single “second ultrasound wave” may be transmitted “with varying positions and directions”, as a single ultrasound wave would necessarily have a single position and direction.  It is unclear what is meant by the term “varying” in this context, as well as the plural terms “positions” and “directions”.
Furthermore, the claim attempts to define a target section image as “similar to at least one section image of the first three-dimensional ultrasonic image data”.  However, the claim does not previously set forth any section image.  Thus, it is unclear in what context the images would be “similar”, the scope of the term “similar” is indefinite.  Also, the claim attempts to define a limitation in regards to an unclaimed element (section image of the first three-dimensional ultrasonic image data), and this renders the claim indefinite.

Furthermore, as the claim sets forth that the positions and directions are “varying”, it is unclear which position and direction would correspond with the “same position and direction”.

In claim 1 (and corresponding limitations in claims 8, 15, and 25), the limitation “based on only content of” renders the claim indefinite, it is unclear what this phrase would mean in this context.  It is unclear what “based” corresponds to, as no calculation/measurement/determination is set forth.  Also, it is unclear what “content” of the image data would correspond to.  No “content” is previously set forth in the claim.

In claims 8 and 15 the term “second ultrasonic wave” renders the claim indefinite.  No “first” ultrasonic wave has been previously set forth in the claim.
In claim 8, the limitations  “the first image”, and “the second image” lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, 15-16, 18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (US 2006/0020204; hereinafter Serra) in view of Ericson et al. (US 2014/0125779; hereinafter Ericson), Arai (US 2007/0010743), and Lee et al. (US 2011/0282202; hereinafter Lee).
Serra shows an ultrasonic image analysis method, comprising: collecting a first set of three-dimensional ultrasonic image data of a target region (volumes from earlier ultrasound scans, [0060]; alternative interpretation, three corresponding ultrasonic scans, wherein the first of the three scans may be considered the first set; [0049]; target region includes the torso region of the patient encompassing the liver and surrounding tissues; [0047], Figures 3 and 4); displaying the first set of three-dimensional ultrasonic image data and obtaining a second set of three-dimensional ultrasonic image data of the target region after the first set of three-dimensional ultrasonic image data, by transmitting with varying positions and varying directions to obtain a target section 
Also, image storage (earlier ultrasound data is necessarily stored, [0060]; see also [0049], scans can be stored); 3D ultrasound tissue data or 3D contrast enhanced data (liver tissue and contrast enhanced [0049]); selecting a target region and displaying first and second data sets (user interface [0045]-[0046]; display composite view where each object occupies its own space and is thus considered a different region of the display, [0052], Figure 4; user can control 3D scene and select what objects can be displayed, rotated, etc., [0053]-[0059]; Figure 15 display two liver scans on side by side display); wherein displaying the first set of three-dimensional ultrasonic image data and collecting the second set of three-dimensional ultrasonic image data under the guidance of the first set of three-dimensional ultrasonic image data comprises: displaying at least one section image of the first set of three-dimensional ultrasonic image data (volumes from prior scans; [0060]); and transmitting an ultrasound wave and receiving an ultrasound echo through an ultrasonic probe to obtain section images (live ultrasound images; [0060]), changing a location of the ultrasonic probe, and when a section image obtained is similar to the at least one section image, beginning to collect the second set of three-dimensional ultrasonic image data (considered to encompass collecting additional sets of data according to similarity measurement; as noted in [0049] the third scan is obtained at a different angle thus 

Serra fails to show a screen region that displays the first image on a first sub-screen region and displays the second image on a second sub-screen region.  Also, wherein the first sub-screen region and the second sub-screen region are used to receive a measurement function, wherein the measurement function comprises at least one of distance measurement, area measurement, crispening, and tracing; wherein a measuring operation is performed on one of the first sub-screen region and the second sub-screen region, and the measuring operation is displayed on the other of the first sub-screen region and the second sub-screen region on the same position.
Serra also fails to show using rigid registration, based only on content of, including either or both rotation and translation of either or both of the first set of three-dimensional ultrasonic image data and the second set of three-dimensional ultrasonic image data; and scaling the first set of three-dimensional ultrasonic image data and the second set of three-dimensional ultrasonic image data into the same scale and applying rigid registration.

Ericson discloses a display apparatus and method.  Ericson teaches using rigid registration including either or both rotation and translation of either or both of the first set of three-dimensional image data and the second set of three-dimensional image data (considered to be based only on content of image data---the registration of Ericson for example is not based on contents of other image data, only the obtained data), and scaling the first set of three-dimensional image data and the second set of three-dimensional image data into the same scale and applying rigid registration ([0022]).
Arai discloses a reference image display method for ultrasonography.  Arai teaches collecting ultrasound data before and after ablation of a tumor, an image displaying unit which comparatively displays a first image generated from the first set of three-dimensional ultrasonic image data (pre-ablation) in a first display area and a second image generated from the second set of three-dimensional ultrasonic image data (post-ablation) based on the one-to-one registration mapping relationship in a second display area next to the first display area, wherein the first and second images simultaneously display the target region using the same scale, translation, and rotation 
Lee discloses a display system and method for an ultrasound apparatus.  Lee teaches a screen region that displays the first image on a first sub-screen region and displays the second image on a second sub-screen region ([0038]-[0039], Figure 2).  Also, wherein the first sub-screen region and the second sub-screen region are used to receive a measurement function, wherein the measurement function comprises at least one of distance measurement, area measurement, crispening, and tracing (the measurements described which measure the size of features of the object are distance and area based measurements, [0040]-[0042], Figure 2); wherein a measuring operation is performed on one of the first sub-screen region and the second sub-screen region, and the measuring operation is displayed on the other of the first sub-screen region and the second sub-screen region on the same position (the measurements may be performed on one screen and displayed on another corresponding to the same part of the object, [0038]-[0044], [0053]-[0057], Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Serra to register the first and second ultrasonic image data utilizing rigid registration techniques involving scale, translation, rotation as taught by Ericson, as this will improve the accuracy of the results by accounting for movement of the patient’s body portion between the first and second imaging scans (Ericson, [0022]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Serra, Arai, and Ericson to allow for measurements on one screen to be reflected on the other screen as taught by Lee, as this will allow the user to easily visualize how the measurements relate to both the pre-treatment and post-treatment image, allowing for more accurate comparison between the images, and reducing the complexity and errors caused by performing separate measurements on the two images.

Claims 4-5, 11-12, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (US 2006/0020204; hereinafter Serra) in view of Ericson et al. (US 2014/0125779; hereinafter Ericson), Arai (US 2007/0010743), and Lee et al. (US 2011/0282202; hereinafter Lee) as applied to claims 4 and 8 above, and further in view of Gerard et al. (US 2009/0156933; hereinafter Gerard). 
While Serra refers to registration ([0040] for example), Serra fails to explicitly disclose details of the registration, such as automatic or sub-automatic registration.  
Gerard discloses an ultrasound system for 3D assessment.  Gerard teaches that registration can be performed fully automatically or semi-automatically ([0015]).  Also, automatically registering based on similarity (landmarks which can be easily located in all acquisitions; [0040]); automatically registering based on mapping (rigid transformation, [0030]-[0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Serra, Ericson, Arai, and Lee to perform the registration using automatic or sub-automatic registration as taught by Gerard, as these techniques will allow for an automated approach which can more quickly and accurately perform the registration, with some or no user control as desired by the operator.

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the newly amended claim limitations, it should be noted that these limitations raise new 112 issues.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that the claimed features allow a physician to compare side-by-side ultrasonic scans of the target region taken before and after tumor ablation, this feature is taught by the combination of references, and notably Arai teaches comparing pre and post ablation scans.
In response to applicant’s arguments that Serra displays the live image as surrounded by objects in their correct positions and orientations relative to the current scan slice, examiner agrees.  Applicant then states that “but Serra fails to disclose how to ensure the correct positions and orientations, let alone the above detailed process defined in claim 1”.  It should be noted however that Serra is not relied upon to teach the entirety of the process of claim 1, the rejection is based on a combination of references.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “ensure the correct positions and orientations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, the examiner maintains that the invention of Serra, as recognized by applicant, does display the live image as surrounded by objects in their correct positions and orientations, and Serra is not required to explain how to “ensure the correct position 

In response to applicant’s arguments regarding magnetic navigation and the claim language “based only on the content of the images”, the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “without the magnetic navigation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s arguments regarding comparative display, examiner respectfully disagrees.  Applicant argues that Arai does not teach this feature, as Arai uses X-ray or CT, rather than ultrasound images.  However, while Arai does describe embodiments which use X-ray or CT images, Arai does recognize also using ultrasound images as the reference image ([0038]).  Thus, Arai, and the combination of references, does meet the claim limitation.  Furthermore, it should be noted that in the medical imaging art, image analysis and manipulation is routinely performed on images from various imaging modality sources, and computer based image analysis systems are capable of obtaining and manipulating images from any source (xray, CT, ultrasound).

In response to applicant’s arguments that Lee fails to teach linking the first and second display areas, examiner respectfully disagrees.  Applicant argues that Lee only 
In response to applicant’s arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “displaying both values in another area”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793